Maupin, J.,
concurring:
I would grant the petition for writ of prohibition under our decision in Koerschner v. State.1 In Koerschner, we limited a district court’s discretion to order such evaluations to cases where the defendant presents a “compelling need” for the examination, weighing three factors that are not necessarily to be given equal consideration, to wit: whether the State calls or benefits from an expert in psychology or psychiatry, whether the evidence of the offense is supported by little or no corroboration beyond the testimony of the victim, and whether there is a reasonable basis for believing that the victim’s mental or emotional state may have affected his or her veracity.2 Thus, having previously rejected the anachronistic notion that an accuser’s mental status is per se implicated in any sexual assault case, we severely restricted the scenarios in which a sexual assault victim may be subjected to a psychological examination.
We noted in the margin in Koerschner that “[t]here may be situations where the veracity of a child witness may be brought into question because of his or her emotional or mental state, even though the State has had no access to or benefit from an expert.’ ’3 The majority now rejects that proposition and holds that such evaluations may never be ordered unless the State notices the defense that it intends to have the victim examined by its own expert. I believe that this new approach is too restrictive because a showing of compelling need is not always limited by whether the State has determined to utilize expert assistance. Going further, the State would have absolute control over whether an examination by the defendant could be obtained. The State’s use or non-use of an expert should not constitute a threshold-determining factor in such matters. Accordingly, I would simply grant the State’s petition without revisiting Koerschner.

 116 Nev. 1111, 13 P.3d 451 (2000).


Id. at 1117, 13 P.3d at 455.


Id. at 1117 n.4, 13 P.3d at 455 n.4.